Citation Nr: 0605592	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-04 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, to include as due to herbicide exposure.  

2.  Entitlement to service connection bilateral hearing loss 
disability.

3.  Entitlement to service connection for a scar, right side 
of face.

4.  Entitlement to service connection for a bilateral eye 
disorder.

5.  Entitlement to an increased rating for tinea versicolor, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1975. 

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In November 2004, a hearing before the undersigned acting 
Veterans Law Judge was held at the RO.  A transcript of this 
hearing is of record.

The issues of entitlement to service connection for scar, 
right side of face; entitlement to service connection for a 
bilateral eye disorder; and entitlement to an increased 
disability rating in excess of 10 percent for tine versicolor 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  The veteran had no service in the Republic of Vietnam and 
was not exposed to herbicides while serving on active duty.

2.  Diabetes mellitus was not present in service or within 
one year of the veteran's discharge from service, nor is it 
etiologically related to active service.

3.  The auditory thresholds for each ear at the frequencies 
of  500, 1000, 2000, 3000 and 4000 Hertz are less than 40 
decibels; the auditory thresholds for at least three of these 
frequencies in each ear are not 26 decibels or greater; and 
the speech recognition score for each ear is not less than 94 
percent.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated during 
active service, nor may the incurrence or aggravation of 
diabetes mellitus during active service be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  Bilateral hearing loss disability was not incurred or 
aggravated during active service, nor may the incurrence or 
aggravation of bilateral sensorineural hearing loss during 
active service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the claims decided herein.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The veteran was provided VCAA notice in an April 2003 
Supplemental Statement of the Case (SSOC) and a November 2003 
letter.  He was provided full notice/information (including, 
at pp. 2-3 of the April 2003 SSOC, to submit any evidence in 
his possession pertaining to the claims).  He is not 
prejudiced by any notice timing defect.  She was given ample 
time to respond.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service treatment 
records.  All available pertinent medical evidence identified 
by the veteran has been obtained.  The Board acknowledges 
that the veteran has not been afforded a VA examination to 
determine the etiology of his current diabetes mellitus.  For 
the reasons explained below, the Board has determined that VA 
has no obligation to provide such an examination in this 
case.  Moreover, the veteran has been given the opportunity 
to testify during hearing, which he did in November 2004.  
The Board is satisfied that the RO has complied with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claims.  The veteran is not prejudiced by 
the Board's proceeding with appellate review of the merits of 
the claims at this time.  Mayfield, supra.  

Factual Background

1.  Type II Diabetes Mellitus

The veteran served on active duty from July 1971 to July 
1975.  Service personnel records reveal that the veteran 
served aboard the USS JFK and USS Hancock. T he veteran's DD 
Form 214N does not show that he received the Vietnam Service 
Medal or the Republic of Vietnam Campaign Medal for his 
service in the United States Navy, nor does it show that he 
had actual service in the Republic of Vietnam.  Additionally, 
the service department responded in August 2001 and March 
2002 that there was no information of record that the veteran 
had actual service in Vietnam.  

The veteran's service medical records are negative for 
complaints or findings related to herbicide exposure or 
diabetes mellitus.  Post-service treatment records do not 
reveal findings of diabetes until many years after discharge.  
Specifically, VA outpatient treatment records note that the 
veteran's diabetes mellitus was first diagnosed in 1999.

The veteran testified during a November 2004 hearing before 
the Board that although his ship was never docked in a 
Vietnamese port, he did physically step foot on Vietnamese 
soil.  He testified that he assisted in resupplying the ship, 
by bringing the supplies onto the ship from land.  

2.  Bilateral Hearing Loss

The veteran served on active duty from July 1971 to July 
1975.  Service personnel records note that the veteran served 
as an aircraft mechanic.  

Service medical records are negative for complaints or 
findings related to bilateral hearing loss.  A July 1971 
enlistment examination report notes that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
30
15
15
15
LEFT
----
20
10
25
25



A June 1975 discharge examination report notes that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
20
10
20
20
LEFT
----
20
10
20
15

In February 2003, the veteran presented for a VA examination.  
Upon on the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
15
15
15
LEFT
----
10
5
15
25

Average puretone thresholds were 15 decibels in the right ear 
and 14 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 100 percent in the left ear.  The examiner noted that 
the otologic and audiometric examinations were completely 
normal.  He further commented that there was no evidence of 
hearing loss.  

During a November 2004 travel Board hearing, the veteran 
testified that his noise exposure occurred while working on 
the flight deck, but he did not report his hearing loss 
because he did not want to admit that he had a problem.  The 
veteran also testified that he was not currently receiving 
any medical treatment for hearing loss nor had he been issued 
hearing aids.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) and 
diabetes mellitus may be presumed if such disability is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted on a presumptive basis for 
Type 2 diabetes mellitus manifested to a compensable degree 
anytime after service in a veteran who had active military, 
naval, or air service, during the period beginning on January 
9, 1962, and ending on May 7, 1975, in the Republic of 
Vietnam, including the waters offshore and other locations if 
the conditions of service involved duty or visitation in 
Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 
3.313.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober , 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated hereinabove, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
proof of a present disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this regard, it should be pointed out that impairment in 
hearing acuity is not considered a disability for purposes of 
an award of service connection unless audiometric test 
results, including speech recognition scores, have reached a 
certain level.  The provisions of 38 C.F.R. § 3.385 provide 
that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

1.  Diabetes Mellitus

After a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for diabetes 
mellitus.

The evidence does not suggest nor has it been contended that 
the veteran had diabetes mellitus during service or 
manifested it within one year thereof.  As noted above, the 
medical evidence shows that the veteran's diabetes was 
initially diagnosed many years after service.  No medical 
opinion has been presented to show that the veteran's current 
diabetes mellitus is in any way related to his military 
service.

Moreover, the veteran contends that service connection is 
warranted for this disability because it resulted from his 
exposure to herbicides in service.  In order to presume that 
exposure to herbicides did occur, the evidence must also show 
that the conditions of the veteran's service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii).  The veteran does not show that the veteran 
left the USS JFK or the USS Hancock to go ashore in Vietnam.  
In fact, the service department has certified that there is 
no evidence that the veteran ever went ashore in Vietnam.  
Thus, the Board concludes that the veteran is not entitled to 
the presumptions set forth in 38 C.F.R. §§ 3.307 and 3.309 
regarding diseases related to exposure to herbicides.

The Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  In Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
noted that 38 C.F.R. § 3.159(c)(4)(i) contains a requirement 
that the claimant establish that he or she has suffered an 
event, injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  In the case at hand, the veteran asserts 
that his currently diagnosed adult-onset diabetes mellitus 
was incurred during his military service in the 1970s.  More 
specifically, the veteran maintains that his diabetes 
mellitus is due to his exposure to herbicides during service.  
He has provided no competent evidence of such exposure and in 
the Board's opinion, any determination that he was exposed to 
herbicides under the circumstances described by the veteran 
would be based on speculation.  The Board may not base its 
decision on speculation.

2.  Bilateral Hearing Loss Disability

After a thorough review of the record, the Board finds that 
the veteran does not have bilateral hearing loss disability 
for service connection purposes.

As noted above, audiograms obtained during service and a 
post-service VA audiological evaluation disclosed pure tone 
thresholds of less than 40 decibels at the pertinent 
frequencies, and thresholds of 26 decibels or greater at less 
than three of the pertinent frequencies for both ears.  
Furthermore, word recognition ability as measured during the 
veteran's February 2003 VA examination was not less than 94 
percent in either ear.  The Board has taken into 
consideration the veteran's reports of noise exposure in 
service and current difficulty hearing.  However, the 
foregoing examination results establish that the veteran's 
hearing loss is not to the degree required to establish the 
presence of a disability for service connection purposes.

In conclusion, the Board has determined that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss disability.  
In so concluding, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus, Type II, is denied.

Service connection for bilateral hearing loss disability is 
denied.


REMAND

The veteran also seeks service connection for scar, right 
side of face, service connection for a bilateral eye 
disorder, an increased disability rating for tinea versicolor

As to the veteran's claims for service connection for scar, 
right side of face, and a bilateral eye disorder, the Board 
notes that service medical records reveal treatment for a 
large abscess or cyst on the right side of the face and for a 
right eye twitch, in July 1972 and May 1974, respectively.  
During a November 2004 travel Board hearing, the veteran 
pointed out a scar on the right side of his face.  He 
reported that he had surgery on a cyst on the right side of 
his face at the Dallas VA Medical Center in 1977 or 1978; 
however, the RO had indicated that no records from this time 
were found.  The veteran also testified that his eyes have 
continued to water since sustaining cuts from the wind during 
service.  The Board notes that the veteran has not undergone 
a VA medical examination specifically for the purpose of 
determining the etiology of any currently diagnosed facial 
scar or eye disability.  Therefore, additional VA examination 
is necessary.  See 38 U.S.C.A. § 5103A.

With respect to the veteran's claim for an increased 
disability rating for his service-connected tinea versicolor, 
the Board notes that although the veteran underwent a VA 
examination in September 2002, the report of this examination 
is not adequate for rating purposes.  The examination report 
simply does not address the presence or absence of those 
symptoms that are part of the criteria for a higher rating 
for this disability.  The Court has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, 
the Board notes that the rating criteria for skin 
disabilities was revised during the pendency of this appeal, 
effective from effective from August 30, 2002.  67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (now codified as amended at 38 
C.F.R. § 4.118).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for a scar on the right side of the face, 
bilateral eye disorder, and tinea 
versicolor.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

2.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any scar on the 
right side of the face.  The veteran 
should be properly notified of the 
examination and of the consequences of 
his failure to appear.  The claims file, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is as at 
least as likely as not that any currently 
diagnosed scar on the right side of the 
face was incurred during the veteran's 
military service.  

3.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any eye 
disability.  The veteran should be 
properly notified of the examination and 
of the consequences of his failure to 
appear.  The claims file, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is as at 
least as likely as not that any currently 
diagnosed eye disability was incurred 
during the veteran's military service.  

4.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to assess the 
current severity of his service-connected 
tinea versicolor.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing. The 
claims folder must be made available to 
and be reviewed by the examiner.  All 
findings should be reported in detail.

The examiner should also provide an 
opinion concerning the impact of this 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided. 

5.  Thereafter, the RO should then 
readjudicate the issues on appeal to 
include consideration of all evidence of 
record.  With respect to the veteran's 
skin disability, the RO should consider 
the former criteria in evaluating the 
disability during the period prior to 
August 30, 2002, and the revised criteria 
in evaluating the disability during the 
period beginning August 30, 2002.  The RO 
should also determine whether the skin 
disability claim should be referred to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
appropriate opportunity to respond 
thereto before the case is returned to 
the Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


